FOR IMMEDIATE RELEASE Contact: Greg Steffens, President February 6, 2009 (573) 778-1800 SOUTHERN MISSOURI BANCORP REPORTS SECOND QUARTER RESULTS Poplar Bluff, Missouri - Southern Missouri Bancorp, Inc. (“Company”) (NASDAQ: SMBC), the parent corporation of Southern Missouri Bank and Trust Co. (“Bank”), today announces net income for the second quarter of fiscal 2009 of $888,000, an increase of $15,000, or 1.7%, as compared to $873,000 earned during the same period of the prior fiscal year.This equated to $0.40 per diluted common share, an increase of 2.6% as compared to $0.39 per diluted common share earned during the same period of the prior fiscal year.Net income for the first six months of fiscal 2009 was $1.8 million, an increase of $128,000, or 7.6%, as compared to $1.7 million earned during the same period of the prior fiscal year.This equated to $0.82 per diluted common share, an increase of 7.9% as compared to $0.76 per diluted common share earned during the same period of the prior fiscal year.The increase in quarterly and year-to-date earnings was primarily due to an increase in net interest income of $687,000 and $1.5 million, respectively, partially offset by decreases of $362,000 and $614,000, respectively, in non-interest income (the result of charges to record the other-than-temporary impairment of Company investments), increases of $228,000 and $369,000, respectively, in non-interest expense, and increases of $110,000 and $400,000, respectively, in loan loss provisions, as compared to the same periods of the prior year. Balance Sheet Summary: The
